Exhibit ANNALY CAPITAL MANAGEMENT, INC. Ratio of Earnings To Combined Fixed Charges And Preferred Stock Dividends The following table sets forth the calculation of our ratio of earnings to combined fixed charges and preferred stock dividends for the periods shown (dollars in thousands): For the Three Months Ended March 31, 2009 For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 For the Year Ended December 31, 2004 Net income before taxes $ 349,893 $ 372,157 $ 423,254 $ 101,354 $ 1,497 $ 253,050 Add:fixed charges (interest expense) 378,625 1,888,912 1,926,465 1,055,013 568,560 270,116 Earnings as adjusted $ 728,518 $ 2,261,069 $ 2,349,719 $ 1,156,367 $ 570,057 $ 523,166 Fixed charges (interest expense) + preferred stock dividend 383,251 $ 1,910,089 $ 1,947,958 $ 1,074,570 $ 583,153 $ 277,861 Ratio of earnings to combined fixed charges and preferred stock dividends 1.90X 1.18X 1.21X 1.08X 0.98X 1.88X
